The opinion of the court was delivered by
Garrison, J.
This writ brings up the assessment of a tax on the principal sum.of a mortgage given in partition proceedings under an order of the Court of Chancery. The prosecutor is the beneficiary for life of half of the income under the will of-his father. The assessment'of this tax to the prosecutor is resisted by him upon several grounds, of which one only need be noticed, viz., that the statute under which the assessment is made is special, and hence unconstitutional. The act in question is a supplement to the “Act concerning taxes.” Pamph. L. 1893, p. 280. The evident purpose of this enactment is to permit the collection of the *636taxes imposed on these official mortgages from the beneficiaries thereof. Its fatal defect is that it proceeds upon an imperfect classification. An act of like import was before this court in the case of Shotwell v. Dalrymple, 20 Vroom 530, and was held to be unconstitutional, in that it did not include in its operation all official mortgages having substantially like characteristics. The act now before us is open to the same criticism, in that it fails to extend its provisions to mortgages made under the order of the Prerogative Court. Rev., tit. “Partition,” § 10.
The assessment to the prosecutor is invalid, and must be set aside.